Citation Nr: 0840866	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  07-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder (claimed as bipolar disorder, 
personality disorder, and depression/anxiety).  

2.  Entitlement to service connection for a left wrist 
disorder.  

3.  Entitlement to service connection for a right wrist 
disorder.  

4.  Entitlement to service connection for anterolateral 
infarct, middle segment of the left ventricle with 
kypokinesis (claimed as a heart disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from September 1977 to July 
1978 and again from May 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The veteran testified before the undersigned at a Travel 
Board hearing in Phoenix, Arizona in September 2008.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for a right 
wrist disorder and a heart disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The RO denied service connection for a personality 
disorder in a July 1988 rating decision and properly notified 
the veteran, who did not initiate an appeal of that decision.

2.  The July 1988 rating decision is the last final decision 
prior to the veteran's request to reopen his claim in June 
2005. 

3.  Evidence received since the July 1988 rating decision 
regarding the veteran's claim for service connection for a 
psychiatric disorder is not cumulative of evidence previously 
of record and but does not raise a reasonable possibility of 
substantiating the claim.

4.  There is no competent medical evidence of a current left 
wrist disorder.


CONCLUSIONS OF LAW

1.  The rating decision of July 1988 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a psychiatric disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).

3.  Service connection for a left wrist disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issues decided herein, the veteran claims 
that a psychiatric disorder and left wrist disorder are 
related to his service in the United States Navy from May 
1980 to March 1987.  With regard to his claim for service 
connection for a psychiatric disorder, he contends that he 
was diagnosed with a personality disorder during service and 
eventually received an administrative discharge as a result 
of this condition.  With regard to his claim for a left wrist 
disorder, he contends that he fractured his left wrist during 
service and currently suffers from residuals of that 
fracture.

Psychiatric Disorder

The veteran submitted an original claim for service 
connection for a personality disorder in June 1988.  The RO 
denied that claim in a July 1988 rating decision, finding 
that while there was evidence of a personality disorder in 
service, this disorder was not a disease for which service 
connection can be granted and was a constitutional or 
developmental abnormality which would have preexisted 
service, and not have been substantially aggravated by 
service.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  Thus, the rating 
decision of July 1988 is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the July 1988 rating 
decision included the veteran's service treatment records, 
which showed a diagnosis of a personality disorder during 
service.        

In June 2005 the veteran filed a claim to reopen.  The RO 
afforded the veteran a VA psychiatric examination in April 
2006.  The examiner diagnosed the veteran with Mood Disorder 
(Axis I) and Personality Disorder (Axis II).  The VA examiner 
opined that the veteran's personality disorder was identified 
during service and continues to be present.  The VA examiner 
also opined that the veteran's Axis I diagnosis of a Mood 
Disorder was not caused by or a result of the veteran's 
mental health treatment in service.  Instead, the VA examiner 
opined that the veteran's Mood Disorder was attributable to 
an injury occurring in 2001.  The examiner also noted that 
the veteran's Mood Disorder applies to symptomatology 
relevant to a bipolar condition, depression, and/or anxiety.  

By rating decision dated in June 2006 the RO denied service 
connection for a mood disorder and personality disorder 
(claimed as bipolar personality disorder, 
depression/anxiety).  The veteran submitted a notice of 
disagreement (NOD) in July 2006 and timely perfected an 
appeal.

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in July 1988 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  As 
noted, the basis of denial in July 1988 was that the 
veteran's personality disorder was a constitutional or 
developmental abnormality which would have preexisted 
service, and not have been substantially aggravated by 
service.  

The evidence received since the July 1988 denial consists of 
the April 2006 VA psychiatric examination showing a diagnosis 
of Mood Disorder (Axis I) and Personality Disorder (Axis II) 
with a negative opinion regarding a connection between the 
diagnosed mood disorder and service; VA outpatient treatment 
records dated from October 2002 to September 2006 showing 
treatment for the veteran's psychiatric disorders; and 
private medical treatment records dated from October 2001 to 
September 2008 showing treatment for the veteran's 
psychiatric disorders.  These newly submitted records do not 
indicate that the veteran's psychiatric disorder was caused 
by his military service.  Rather, they indicate that the 
veteran's mood disorder, the only psychiatric disorder for 
which service connection can be granted, first occurred in 
2001, approximately 14 years after the veteran's discharge 
from service.  

As this evidence does not relate (positively) to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim, 
it cannot serve to reopen the claim.  Evidence that is 
unfavorable to the appellant's case and which supports the 
previous denial cannot trigger a reopening of the claim.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992).  Moreover, 
the veteran's contentions that his psychiatric disorder was 
caused by military service have not been substantiated by 
medical or other competent evidence and do not constitute new 
and material evidence to reopen the claim.  Moray v. Brown, 5 
Vet. App. 211, 214 (1995).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for a psychiatric disorder are not met.

Left Wrist Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's service treatment records show that in 
September 1982 he complained of bilateral wrist pain after 
punching a bulkhead two weeks earlier.  X-ray examination 
revealed no fractures and the impression was tendonitis.  The 
veteran's March 1987 separation examination showed normal 
upper extremities and in the veteran's March 1987 Report of 
Medical History he reported "broken bone(s)" and indicated 
that the bones broken were in the right and left arms.  This 
report also notes the veteran's reported history of 
fracturing both wrists after punching the bulkhead.  

In a May 2008 statement, the veteran's alleged service friend 
indicated that the veteran was wearing two casts in the 
summer of 1982.  A copy of a photo, purportedly of the 
veteran, wearing two casts on his arms is included with this 
statement.  

There is no competent diagnosis of a left wrist disorder in 
the record.  A November 2005 private X-ray report shows a 
normal left wrist.  The joint spaces appeared preserved, no 
fractures or subluxations were seen, and no focal lytic or 
sclerotic areas were noted.  While there is evidence that the 
veteran suffers from left wrist pain, pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a left wrist disorder, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In claims to reopen previously denied claims, VA must provide 
a claimant with notice of what constitutes new and material 
evidence to reopen the claim.  VA's notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2005 and March 2006.  A March 2006 
letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

VA has obtained service treatment records and social security 
records, assisted the appellant in obtaining evidence, 
afforded the veteran a psychiatric examination, obtained 
medical opinions as to the etiology of his psychiatric 
disorders, and afforded him the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the claims file; and the appellant has not contended 
otherwise.  

VA need not conduct an examination with respect to the left 
wrist claim decided herein because there is no competent 
evidence of a current left wrist disability or persistent or 
recurrent symptoms of a left wrist disability and the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection 
for a psychiatric disorder is denied.

Service connection for a left wrist disorder is denied.


REMAND

Prior to enlistment, in a December 1976 Report of Medical 
History the veteran indicated that he broke his right arm in 
1973, prior to service.  However, the veteran's December 1976 
enlistment examination shows normal upper extremities.  When 
no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and 
then the burden falls on the government to rebut the 
presumption of soundness by showing by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service..  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  

The veteran's service treatment records show that in 
September 1982 he complained of bilateral wrist pain after 
punching a bulkhead two weeks earlier.  X-ray examination 
revealed no fractures and the impression was tendonitis.  A 
June 1984 treatment record shows that the veteran complained 
of right lower arm pain for two weeks after a trailer fell on 
his arm.  The impression was soft tissue injury. An August 
1986 treatment record shows a right hand injury after 
climbing a ladder.  The impression was possible soft tissue 
injury.  The veteran's March 1987 separation examination 
showed normal upper extremities and in the veteran's March 
1987 Report of Medical History he reported "broken bone(s)" 
and indicated that the bones broken were in the right and 
left arms.  This report also notes the veteran's reported 
history of fracturing both wrists after punching the 
bulkhead.  A November 2005 private X-ray examination of the 
veteran's right wrist revealed scapholunate disassociation 
and in April and September 2008 statements from the veteran's 
private physician a diagnosis of right carpal tunnel is 
noted.    

Also, the veteran's service treatment records show several 
complaints of chest pain, specifically in September 1984, 
January 1985, and July 1986.  The impression in July 1986 was 
situational reaction/personality disorder.  The veteran's 
March 1987 separation examination noted a normal heart and in 
his March 1987 Report of Medical History the veteran denied 
"heart trouble" and "high or low blood pressure."  A 
February 2005 private myocardial perfusion study shows 
diagnoses of: 1) anterolateral infarct, middle segment, 2) 
associated hypokinesis, and 3) ejection fraction, 49%.  The 
report noted a large perfusion defect involving the middle 
segment anterolateral wall of the left ventricle.  It was 
larger at rest than during stress, which was noted to be 
characteristic of prior infarction.  No evidence of ischemia 
was found.  On dynamic evaluation left ventricle, there was 
mild hypokinesis in the same of the infarction.  The ejection 
fraction was noted to remain preserved at 49%.  

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current right wrist and heart 
disorders, on remand he should be afforded an appropriate VA 
examination to resolve this matter.  38 C.F.R. § 3.159(c)(4); 
McLendon, 20 Vet. App. at 79.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any diagnosed right wrist disorder.  The 
examiner must be provided with the 
veteran's claims file for review.  All 
indicated studies should be performed.  
After examining the veteran and reviewing 
the claims file, the examiner should 
provide diagnoses of all current right 
wrist disorders and answer the following:

Does the evidence of record clearly and 
unmistakably show that the veteran had a 
right wrist disorder that existed prior 
to his entry onto active duty?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated 
by service?  

If the answer is no, is it at least as 
likely as not that the current right 
wrist disability had its onset in 
service?  

A rationale for all opinions expressed 
should be provided.  The examiner's 
attention is directed to the December 
1976 Medical History in which the veteran 
indicated that he broke his right arm in 
1973, prior to service; September 1982, 
June 1984, and August 1986 service 
treatment reports showing injuries to the 
right wrist in service; the March 1987 
separation examination showing normal 
upper extremities; the March 1987 Medical 
History showing a history of fracture to 
the wrist; and the November 2005 private 
treatment report showing a disorder of 
the right wrist.    

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any diagnosed heart disorder.  The 
examiner must be provided with the 
veteran's claims file for review.  All 
indicated studies should be performed.  
After examining the veteran and reviewing 
the claims file, the examiner should 
provide diagnoses of all current heart 
disorders.  

Based on the examination and review of 
the record, the examiner should express 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed heart disorder is related to 
service, to include the September 1984, 
January 1985 and July 1986 complaints of 
chest pain.  

A rationale for all opinions expressed 
should be provided.  

3.  After the development requested above 
has been completed, readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
allow an appropriate period of time to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


